Order filed June 14, 2012.




                                          In The

                          Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00540-CR
                                    ____________

                             EX PARTE ROBYN M. REED


                         On Appeal from the 338th District Court
                                  Harris County, Texas
                            Trial Court Cause No. 1164028-A



                                       ORDER

       The clerk’s record in this appeal was filed June 11, 2012.

       Our review has determined that a relevant item has been omitted from the clerk’s
record. See Tex. R. App. P. 34.5(c). The record does not contain (1) the order denying
Reed's application for writ of habeas corpus, signed May 10, 2012; or (2) the findings of
fact and conclusions of law rendered by the trial court on May 17, 2012.

       The Harris County District Clerk is directed to file a supplemental clerk=s record
within ten (10) days containing: (1) the order denying Reed's application for writ of habeas
corpus, signed May 10, 2012; and (2) the findings of fact and conclusions of law rendered
by the trial court on May 17, 2012.
       If the omitted items are not part of the case file, the district clerk is directed to file a
supplemental clerk’s record containing a certified statement that the omitted items are not a
part of the case file.



                                        PER CURIAM




                                                2